19-70067-tmd Doc#30 Filed 05/22/19 Entered 05/22/19 15:16:06 Main Document Pg 1 of
                                        23


                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        MIDLAND DIVISION

                                                             §
 In re:                                                     §           Chapter 11
                                                             §
 TAJAY RESTAURANTS, INC., et al.                            §           Case No. 19-70067-TMD
                 Debtors.1                                  §           (Jointly Administered)
                                                             §

          DEBTORS’ MOTION PURSUANT TO 11 U.S.C. §§ 105(a), 363(b) AND 1107(a)
             TO ESTABLISH CRITICAL VENDOR PAYMENT PROCEDURES

 TO THE HONORABLE TONY M. DAVIS, UNITED STATES BANKRUPTCY JUDGE:

           The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”)

 hereby file this motion (the “Motion”) pursuant to sections 105(a), 363(b), and 1107(a) of title

 11 of the United States Code (the “Bankruptcy Code”) and Rule 6004 of the Federal Rules of

 Bankruptcy Procedure (the “Bankruptcy Rules”) for entry of an order substantially in the form

 attached hereto as Exhibit A (the “Proposed Order”) authorizing the Debtors to establish critical

 vendor payment procedures. In support of the Motion, the Debtors respectfully represent:

                                        JURISDICTION AND VENUE

           1.        This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 1334

 and 157. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), and (O). Venue

 is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

           2.        The basis for the relief requested in this Motion is Section 365 of the Bankruptcy

 Code.




 1 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Yummy Seafoods, LLC (5494); Yummy Holdings, LLC (5580); and Tajay Restaurants, Inc.
 (3602). The mailing address for the Debtors, solely for purposes of notices and communications, is 3304 Essex
 Drive, Richardson, Texas 75082.


 036451 -96139/4832-1064-8725.2                                                                                 Page 1
19-70067-tmd Doc#30 Filed 05/22/19 Entered 05/22/19 15:16:06 Main Document Pg 2 of
                                        23


                                            BACKGROUND

           3.        On the date hereof (the “Petition Date”), each of the Debtors commenced cases

 under Chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases'''). The Debtors are operating

 their businesses and managing their properties as debtors-in-possession pursuant to sections

 1107(a) and 1108 of the Bankruptcy Code. No request for the appointment of a trustee or

 examiner has been made and no committees have been appointed in the Chapter 11 Cases.

           4.        The Debtors are the owner/operators of approximately 53 Long John Silver’s

 (“Z,/A”) and/or A&W Restaurants (“A& W) located in Texas, Oklahoma, Kansas, and Arkansas,

 employing approximately 610 non-insiders. Eighteen (18) of the Debtors’ 53 locations are

 currently closed. All of the 35 operating stores are being operated as a LJS and 21 of those

 locations are co-branded and jointly operate an A&W together with the LJS restaurant from the

 same location.

           5.        While certain of the Debtors’ stores are profitable, the Debtors as a whole are

 struggling to meet their obligations due to their inability to terminate a number of leases for

 unprofitable locations. The Debtors have identified the underperforming stores and will use the

 breathing spell provided by the filing of these Chapter 11 Cases to continue to analyze its

 locations, profitability, and potential remedies, including the immediate closure of a number of

 historically unprofitable locations, as well as evaluating the option of marketing and selling

 certain other locations or the entire enterprise. The Debtors intend to pursue either a sale of the

 entities as a going concern and/or the filing of a plan of reorganization that maximizes the value

 of their assets and business for the benefit of creditors and equity.




 036451 -96139/4832-1064-8725.2                                                               Page 2
19-70067-tmd Doc#30 Filed 05/22/19 Entered 05/22/19 15:16:06 Main Document Pg 3 of
                                        23



                                         RELIEF REQUESTED

           6.        In their day-to-day operations, the Debtors heavily rely on many suppliers and

 service providers. Like many businesses in the service industry, the Debtors rely on vendors to

 provide them with goods and services.

           7.        The Debtors believe that the goods and services supplied by certain of their

 vendors are critical to their operations in that their business, or some arm of their business, could

 not continue to operate without access to such goods and services. The Debtors have been able to

 continue to transact business with a majority of the vendors on which their day-to-day business

 operations depend despite nonpayment of those vendors' prepetition claims. However,

 nonpayment of the prepetition claims of certain of the Debtors' vendors creates a significant risk

 of disruption to Debtors' operations. Thus, Debtors anticipate there will be instances in which

 payment of the prepetition claims of certain vendors will benefit all creditors because such

 payment will allow the Debtors' businesses to operate in an efficient manner, preserve their

 going concern value, and outweigh the amount of such vendors' prepetition claims.

           8.        Accordingly, the Debtors request that the Court establish certain procedures

 governing the payment of prepetition claims of certain of the Debtors’ creditors (the “Critical

 Vendor Payment Procedures”), as set forth below, by which the Debtors may pay certain

 amounts to a critical vendor (the “Critical Vendor”). In exchange for payment by the Debtors of

 a prepetition claim of a Critical Vendor (the “Critical Vendor Claim”), as defined below, the

 Debtors intend to require each Critical Vendor to continue to transact business with the Debtors,

 for such duration of time as agreed to between the Debtors and each Critical Vendor on normal

 and customary trade terms (the “Customary Trade Terms”), as set forth below, unless otherwise

 agreed to by the Debtors and the Critical Vendor.




 036451 -96139/4832-1064-8725.2                                                                Page 3
19-70067-tmd Doc#30 Filed 05/22/19 Entered 05/22/19 15:16:06 Main Document Pg 4 of
                                        23



                         THE CRITICAL VENDOR PAYMENT PROCEDURES

           9.        The Debtors are evaluating the vendors that have outstanding claims against the

 Debtors as of the Petition Date and analyzing which of those vendors are critical to their ability

 to operate their businesses and, hence, would qualify as a Critical Vendor.

           10.       The Debtors are designating a Critical Vendor according to the following criteria:

                 a. Whether (i) the goods or services supplied by a particular vendor are
                    essential to the continued operation of the Debtors’ businesses and cannot be
                    obtained from any other vendor, or, could be obtained from another vendor but
                    only at such additional cost or delay as to outweigh the cost of paying the
                    prepetition claim, or (ii) whether the vendor was in possession of valuable
                    property of the Debtors that is necessary to their ability to generate revenue;

                 b. Whether the prepetition claim is fixed, noncontingent, liquidated, and
                    undisputed, and if so, whether the cost of paying it outweighs the benefit such
                    payment would have on the Debtors’ estates and other creditors; and

                 c. Whether such vendor would likely continue doing business with the
                    Debtors notwithstanding nonpayment of its prepetition claim.

           11.       According to the above criteria, the Debtors are considering, from the multiple

 vendors with whom the Debtors deal, a small group of vendors that the Debtors will likely deem

 to be Critical Vendors. These Critical Vendors provide goods and/or services to the Debtors

 necessary to enable the Debtors to retain their reputation, customer satisfaction, and goodwill. As

 many of the Debtors’ facilities are located in small and rural communities, several of the Critical

 Vendors are either sole-source suppliers or are the only vendors able to meet the Debtors’

 volume requirements such that it would take weeks to months for the Debtors to find alternate

 suppliers or service providers, or are the only suppliers of the items required for Debtors’

 operations that are approved by the franchisors. In addition, many of the potential Critical

 Vendors are small companies and any one payment by the Debtors represents a significant

 portion of their income.




 036451 -96139/4832-1064-8725.2                                                                  Page 4
19-70067-tmd Doc#30 Filed 05/22/19 Entered 05/22/19 15:16:06 Main Document Pg 5 of
                                        23



           12.       Failure to obtain the necessary goods and services from such vendors would

 irreparably harm the Debtors’ businesses and could result in loss of patronage. Failure to pay

 the prepetition claims of the Critical Vendors would extinguish the Debtors’ access to necessary

 goods and services because (i) the Critical Vendor providing the particular good or service will

 be put out of business by the Debtors’ nonpayment, (ii) the Critical Vendor will refuse to

 continue doing business with the Debtors if their prepetition claim remains unpaid, or (iii) the

 Critical Vendor may choose to continue doing business with the Debtors only upon the

 condition that the Debtors provide more restrictive trade term accommodations such as advance

 deposits or payments by wire transfer prior to delivery.

           13.       The Debtors anticipate that there may be instances in which the Debtors will

 require authority to pay the prepetition claim of a Critical Vendor that has refused to continue

 to deal with the Debtors, that is at risk of going out of business, or that has demanded more

 restrictive trade term accommodations the Debtors cannot meet. The Debtors feel they will

 not be able to fulfill their duty to their estates and creditors to preserve the value of their

 businesses without the authority to pay the prepetition claims of those vendors the Debtors

 identify as Critical Vendors as and when such payments prove necessary.

           14.       Accordingly, the Debtors propose the establishment of the following

 procedures for payment of prepetition claims of Critical Vendors if and when such payments

 become necessary:

                 a. First, to the extent an entity claims a lien against property of any of the
                    Debtors’ estates to secure a Critical Vendor Claim (which lien, upon advice of
                    counsel, the Debtors reasonably believe to be valid) and to the extent payment
                    of such Critical Vendor Claim is, in the exercise of the Debtors’ business
                    judgment, in the best interests of their estates (to include agreeing to Customary
                    Trade Terms, defined herein), the Debtors are authorized to pay all or a portion
                    of such Critical Vendor Claim (with the balance agreed to be treated as an
                    unsecured claim). The Debtors shall file with the Court and provide to the UST



 036451 -96139/4832-1064-8725.2                                                                  Page 5
19-70067-tmd Doc#30 Filed 05/22/19 Entered 05/22/19 15:16:06 Main Document Pg 6 of
                                        23



                     and the Committee (the “Committee,” and, together with the UST, the “Notice
                     Parties”), an accounting, itemized by claims paid, of any debts so paid.

                 b. To the extent an entity asserts any Critical Vendor Claim, the payment of which
                    the Debtors, upon advice of counsel, reasonably believe would be authorized
                    under existing laws related to critical vendors and payment is in the best
                    interests of the estates (to include agreeing to Customary Trade Terms, defined
                    herein), the Debtors may pay all or a portion of such claim (with the balance to
                    be treated as an unsecured claim). The Debtors shall file with the Court, and
                    provide to the Notice Parties an accounting of each such claim paid, including
                    the bases on which payment of such claim is warranted under existing law.
                    Upon motion of any party in interest filed within thirty (30) days of such
                    accounting, the Debtors (and the creditor paid) shall be required to show cause
                    why payment of such claim should be deemed by the Court to be properly
                    authorized. If the Court determines that a payment was not properly authorized,
                    the Debtors are authorized to, in their discretion and without further order of the
                    Court, declare that payments made to such Critical Vendor on account of its
                    Critical Vendor Claim shall be deemed to have been in payment of then
                    outstanding postpetition claims of such vendor without further order of the
                    Court or action by any person or entity. In addition, such Critical Vendor shall
                    immediately repay to the Debtors any payments made to it on account of its
                    prepetition claim to the extent that the aggregate amount of such payments
                    exceed the postpetition obligations then outstanding, without the right of any
                    setoffs, claims, provision for payment of reclamation or trust fund claims, or
                    otherwise.

                 c. Any entity provided with a copy of the Order authorizing the Critical Vendor
                    Payment Procedures shall be deemed on notice that a refusal to provide
                    postpetition goods or services to the Debtors by reason of non-payment of any
                    prepetition debt, and despite assurance, in the form of a deposit or prepayment,
                    that such entity will suffer no loss through provision of postpetition goods or
                    services, absent good cause, constitutes a willful violation of section 362(a)(6)
                    of the Bankruptcy Code.

           15.       Asa prerequisite to payment of any Critical Vendor Claim, the Debtors intend

 to require a Critical Vendor to agree to transact business with the Debtors postpetition on

 Customary Trade Terms for such duration of time as agreed to by the Debtors and the

 particular Critical Vendor, unless otherwise agreed to by the Debtors and that Critical

 Vendor.

           16.       Customary Trade Terms are those trade terms, which include, but are not

 limited to, credit terms, credit limits, historical pricing conventions, historical product


 036451 -96139/4832-1064-8725.2                                                                   Page 6
19-70067-tmd Doc#30 Filed 05/22/19 Entered 05/22/19 15:16:06 Main Document Pg 7 of
                                        23



 volumes, cash discounts, timing of payments, allowances, rebates, and availability and other

 applicable terms and programs acceptable to the Debtors, that were most favorable to the

 Debtors and in effect between such Critical Vendor and the Debtors at any time during the 12

 month period preceding the Petition Date; provided however, notwithstanding the foregoing,

 payment terms shall be no less favorable than Debtors’ customary terms under which they

 pay their vendors. If after receipt of payment for any Critical Vendor Claim, a Critical

 Vendor refuses to continue to provide product, supplies or services upon the Customary

 Trade Terms as agreed to with the Debtors, then the Debtors may (i) declare that any

 payment made to such Critical Vendor on account of their prepetition claim shall be deemed

 to have been in payment of then outstanding post-petition claims of such Critical Vendor

 without further order of the Court or action by any person or entity; (ii) require that the

 Critical Vendor immediately repay to the Debtors any payments made to it on account of

 their prepetition claim, without the right of any setoffs, claims, provision for payment of

 reclamation or trust fund claims, or otherwise; and (iii) seek redress with the Court for failure

 to comply with the Customary Trade Terms.

                                     BASIS FOR RELIEF REQUESTED

           17.      The United States Supreme Court first articulated the doctrine of necessity

 over a century ago in Miltenberger v. Logansport Ry. Co., 106 U.S. 286, 1 S.Ct. 140 (1882),

 superseded by statute, the Bankruptcy Reform Act of 1978, as recognized in In re Kmart

 Corp. 359 F.3d 866, 871 (7th Cir. 2004), cert, denied, 125 S.Ct. 495 (2004) in affirming the

 authorization by the lower court of the use of receivership funds to pay pre-receivership debts

 owed to employees, vendors and suppliers, among others, when such payments were

 necessary to preserve the receivership property and the integrity of the business in



 036451 -96139/4832-1064-8725.2                                                                Page 7
19-70067-tmd Doc#30 Filed 05/22/19 Entered 05/22/19 15:16:06 Main Document Pg 8 of
                                        23



 receivership. Miltenberger, 106 U.S. at 309-14. The doctrine, largely unchanged from the

 Court’s reasoning in Miltenberger, is a widely accepted component of modern bankruptcy

 jurisprudence. See In re Just For Feet, Inc., 242 B.R. 821, 826 (D. Del. 1999) (approving

 payment of key inventory suppliers’ prepetition claims when such suppliers could destroy

 debtor’s business by refusing to deliver new inventory on eve of debtor’s key sales season).

           18.       Pursuant to section 105(a) of the Bankruptcy Code, the bankruptcy court “may

 issue any order, process, or judgment that is necessary or appropriate to carry out the provisions

 of [the Bankruptcy Code].” 11 U.S.C. § 105(a). The purpose of section 105(a) is to “assure the

 bankruptcy court’s power to take whatever action is appropriate or necessary in aid of the

 exercise of their jurisdiction.” 2 Collier On Bankruptcy ^ 105.01 (Richard Levin & Henry J.

 Sommer eds., 16th ed.). Section 105(a) of the Bankruptcy Code thus empowers the Court to

 issue any order “necessary or appropriate” to allow a debtor in possession to fulfill its duty to

 preserve the going-concern value of the business, including an order authorizing payment in full

 or in part of certain prepetition claims of unsecured creditors prior to confirmation of a plan. In

 re CoServ, L.L.C., 273 B.R. 487, 496-97 (Bankr. N.D. Tex. 2002); see also In re Mirant Corp.,

 296 B.R. 427, 429-30 (Bankr. N.D. Tex. 2003).

           19.       Section 1107(a) of the Bankruptcy Code, which provides that a debtor in

 possession shall perform all the functions and duties of a trustee, contains an implied duty that a

 debtor in possession act as a fiduciary “to protect and preserve the estate, including an operating

 business’s going-concern value,” on behalf of the debtor’s creditors and other parties in interest.

 In re CEI Roofing, Inc., 315 B.R. 50, 59 (Bankr. N.D. Tex. 2004) (quoting In re CoServ, 273

 B.R. at 497).




 036451 -96139/4832-1064-8725.2                                                              Page 8
19-70067-tmd Doc#30 Filed 05/22/19 Entered 05/22/19 15:16:06 Main Document Pg 9 of
                                        23



           20.       The relief requested in this motion is also appropriate under section 363(b) of the

 Bankruptcy Code, which provides that a debtor may, in the exercise of its sound business

 judgment and after notice and a hearing, “use, sell or lease, other than in the ordinary course of

 business, property of the estate.” 11 U.S.C. § 363(b)(1); see also Official Comm, of Unsecured

 Creditors of LTV Aerospace & Defense Co. v. LTV Corp. (In re Chateaugay Corp.), 973 F.2d

 141, 143 (2d Cir. 1992) (holding that a court may approve an application under section 363(b)

 upon a showing of a good business reason for the disposition). In In re Kmart Corp., the 7th

 Circuit expressed concern with the unfettered discretion the bankruptcy court placed in Kmart to

 pay critical vendors without proper evidentiary support. Although the 7th Circuit did not approve

 the critical vendor treatment Kmart desired, it did not prohibit critical vendor orders altogether.

 Instead, it noted that “[e]ven if § 362(b)(1) [sic] allows critical-vendors orders in principle,

 preferential payments to a class of creditors are proper only if the record shows the prospect of

 benefit to the other creditors.” In re Kmart Corp, 359 F.3d at 874. Moreover, even though the 7th

 Circuit did not have to decide whether section 363(b)(1) could support payment of certain pre­

 petition debts, it noted that “it is prudent to read, and use, § 363(b)(1) to do the least damage

 possible to priorities established by contract and by other parts of the Bankruptcy Code.” In re

 Kmart Corp., 359 F.3d at 872. Here, Debtors have addressed critical vendor status in a measured

 and narrow approach, seeking such status for a very small number of vendors and providing a

 procedural mechanism for the yet-to-be-appointed unsecured creditors’ committee, the UST, and

 others to challenge Debtors’ decision to grant critical vendor status to any of their pre-petition

 creditors.

           21.       Courts have long recognized that payment of some categories of prepetition

 obligations outside the plan of reorganization is often necessary to realize the paramount goal of




 036451 -96139/4832-1064-8725.2                                                                  Page 9
19-70067-tmd Doc#30 Filed 05/22/19 Entered 05/22/19 15:16:06 Main Document Pg 10 of
                                        23



  rehabilitation of the debtor. In re Ionosphere Clubs, Inc., 98 B.R. 174, 175 (Bankr. S.D.N.Y.

  1989) (“The ability of a Bankruptcy Court to authorize the payment of pre-petition debt when

  such payment is needed to facilitate the rehabilitation of the debtor is not a novel concept.”)

  (citation omitted); see also In re Lehigh & New England Ry., 657 F.2d 570, 581 (3d Cir. 1981)

  (noting that the “doctrine of necessity” permits “immediate payment of claims of creditors where

  those creditors will not supply services or material essential to the conduct of the business until

  their pre-reorganization claims shall have been paid”); In re Boston & Me. Corp., 634 F.2d 1359,

  1382 (1st Cir. 1980) (recognizing the existence of a judicial power to authorize trustees to pay

  claims for goods and services that are indispensably necessary to the debtor’s continued

  operation); In re CoServ, 273 B.R. at 500 (permitting chapter 11 debtors to pay the claim of a

  prepetition general unsecured creditor in full because the “[djebtors very likely must deal with

  [such creditor] or risk harm to their estates or their going concern value”).

            22.      Courts routinely authorize pre-plan payment of prepetition unsecured claims

  when such claims are entitled to priority status under the Bankruptcy Code and it is reasonable to

  believe such payments will benefit the debtor’s estate and creditors. See In re CEI Roofing, 315

  B.R. at 59-61. In CEI Roofing, the court authorized payment of prepetition employee wage

  claims to the extent that such claims would have been entitled to priority status, and likely

  payment in full, at the time of plan confirmation (see section 503(a)(3) of the Bankruptcy Code)

  because early payment of the claims made “common sense” in that it prevented the debtors’

  employees from leaving and thus preserved their businesses. In re CEI Roofing, 315 B.R. at 61.

  As claims entitled to priority status will likely be paid in full, courts frequently authorize early

  payment of priority status claims when such timing and early payment is intended to prevent

  some harm or to procure some benefit for the estate. Id. at 60-61 (stating that as long as higher




  036451 -96139/4832-1064-8725.2                                                              Page 10
19-70067-tmd Doc#30 Filed 05/22/19 Entered 05/22/19 15:16:06 Main Document Pg 11 of
                                        23



  priority creditors fail to timely object, authorization of early payment in full of priority claims

  does not trigger concerns of upsetting the priority scheme of the Bankruptcy Code nor of unfairly

  discriminating amongst general unsecured creditors); see also In re CoServ, 273 B.R. at 493

  (implying that a bankruptcy court may authorize early payment of prepetition claims accorded

  priority treatment in instances where nonpayment could impair a debtor’s ability to operate);

  Equalnet Commc’ns. Corp., 258 B.R. 368, 370 (Bankr. S.D. Tex. 2000) (stating that a court may

  authorize pre-plan payment of certain priority status claims, to the extent the Bankruptcy Code

  affords priority status to such claims, because “[t]he need to pay these claims in an ordinary

  course of business time frame is simple common sense”).

           23.       In addition, many courts have authorized chapter 11 debtors to make payment in

  full or in part of the prepetition claims of nonpriority general unsecured creditors where

  necessary to preserve or enhance the value of the debtor’s estate to the benefit of all creditors.

 See In re Just for Feet, Inc., 242 B.R. 821 (D. Del. 1999) (authorizing payment of certain critical

  trade vendors); In re Tropical Sportswear Int’l Corp., 320 B.R. 15 (Bankr. M.D. Fla. 2005)

  (authorizing payment of amounts owed to certain critical vendors); In re Mirant Corp., 296 B.R.

  at 429-30 (granting chapter 11 debtors authorization to pay prepetition claims of certain classes

 of “critical” vendors); In re CoServ, 273 B.R. at 497 (noting that “it is only logical that the

 bankruptcy court be able to use Section 105(a) of the Code to authorize satisfaction of the

 prepetition claim in aid of preservation or enhancement of the estate”).

           24.       The court in CoServ noted that there are occasions when a debtor in possession’s

 duty to preserve the business “can only be fulfilled by the preplan satisfaction of a prepetition

 claim.” In re CoServ, 273 B.R. at 497. Rather, payment of prepetition claims is necessary, and

 may be authorized, whenever it is established that (1) “the debtor must deal with the claimant,”




 036451 -96139/4832-1064-8725.2                                                              Page 11
19-70067-tmd Doc#30 Filed 05/22/19 Entered 05/22/19 15:16:06 Main Document Pg 12 of
                                        23



  (2) “a failure to deal with the claimant risks probable harm or eliminates an economic advantage

  disproportionate to the amount of the claim,” and (3) “there is no practical or legal alternative to

  payment of the claim” (the “CoServ Test”). Id. at 498. The CoServ court provided an illustrative

  list of situations where payment of prepetition obligations by a debtor in possession may be a

  necessary predicate to preservation of the business. For example, the court noted that “[c]laims

  may require payment to avoid loss of a license through the exercise of a jurisdiction’s police

  power.” Id. at 497. In addition, prepetition warranty or refund claims of consumer customers fell

  into this category because, if not honored, they “could so harm the debtor’s good will as to

  destroy its going concern value.” Id. The court stated that, “like employees, the bankruptcy court

  cannot force consumers to deal with the debtor, nor is there any practical alternative to satisfying

  warranty or refund claims.” Id. The court also noted that where “payment of a prepetition

  unsecured claim is the only means to effect a substantial enhancement of the estate ... payment

  would be justified.” Id.

            25.       Advance proof of necessity of payment, however, is not required in every

  instance. See In re Mirant Corp., 296 B.R. at 429; In re Bombay Company, Inc., Case No. 07-

  44084 (Bankr. N.D. Tex. 2007) [Docket No. 58]. The Mirant court recognized that a company

  operating in chapter 11, especially early in the case, is in a “precarious position,” and that serious

  damage could occur to a debtor’s business were a court to require advance proof that each

  payment of a prepetition claim outside a confirmed plan of reorganization was necessary within

  the meaning of the CoServ Test. In re Mirant, 296 B.R. at 429. Thus, because the court did not

  wish to inflict serious damage on the debtors’ businesses by the delay required to satisfy it that a

  particular creditor should be paid, the court granted the debtors general authority to pay the




  036451 -96139/4832-1064-8725.2                                                                Page 12
19-70067-tmd Doc#30 Filed 05/22/19 Entered 05/22/19 15:16:06 Main Document Pg 13 of
                                        23



  prepetition claims of critical vendors as necessary and established procedures substantially

  similar to those requested by the Debtors in these Chapter 11 Cases. Id. at 429-30.

           26.       In the present case, many of the Critical Vendor Claims will be entitled to priority

  status as administrative expenses and likely payment in full pursuant to section 503(b)(9) of the

  Bankruptcy Code because such claims arise from the delivery of goods to the Debtors, in the

  ordinary course of business, within the 20-day period preceding the Petition Date. Section

  503(b)(9) provides that:

           After notice and a hearing, there shall be allowed administrative expenses, other than
           claims allowed under section 502(f) of this title, including—


           (9) the value of any goods received by the debtor within 20 days before the date of
           commencement of a case under [title 11] in which the goods have been sold to the debtor
           in the ordinary course of such debtor’s business.

  11 U.S.C. § 503(b)(9). The Debtors submit that many of the Critical Vendor Claims likely arise

  from the delivery of goods to the Debtors in the ordinary course of business within the 20-day

  period preceding the Petition Date. As such, these Critical Vendor Claims would likely be

  entitled to administrative expense status and to payment in full ahead of general unsecured

  creditors. Therefore, like payments to the debtors’ employees in CEI Roofing, authorization of

  payment of many of the Critical Vendor Claims would not unfairly discriminate against the

  Debtors’ other unsecured creditors and raises merely an issue of timing.

           27.       Establishment of the Critical Vendor Payment Procedures by which the Debtors

  may pay the claims of those vendors whom the Debtors have designated as Critical Vendors is

 warranted. The Critical Vendor Payment Procedures will allow the Debtors to pay the Critical

 Vendor Claims, many of which will likely be entitled to priority administrative expense status

 pursuant to Bankruptcy Code section 503(b)(9). The Critical Vendor Payment Procedures will




 036451 -96139/4832-1064-8725.2                                                                  Page 13
19-70067-tmd Doc#30 Filed 05/22/19 Entered 05/22/19 15:16:06 Main Document Pg 14 of
                                        23



  also ensure that no Critical Vendor holds the Debtors hostage and unreasonably demands

  payment of their prepetition claims. The Debtors believe that authority, but not direction, to pay

  the Critical Vendor Claims, as such payments become necessary, is crucial not only for the

  Debtors’ efficient operation in chapter 11, but will avoid immediate and irreparable harm, and

  serve the best interests of the Debtors, their estates, and their creditors.

           28.       The Critical Vendor Payment Procedures, or similar procedures granting general

  authority to pay prepetition claims of general unsecured creditors as necessary, have been

  authorized in this and other districts for the payment of prepetition critical vendor claims. See, In

  re Buffets, LLC, Case No. 16-50557 (RBK) (Bankr. W.D. Tex. March 9, 2016) [Docket No. 66]

  (order establishing procedures to pay critical vendors); In re Dune Energy, Inc., Case No. 15-

  10336 (HCM) (Bankr. W.D. Tex. March 10, 2015 [Docket No 36] (order authorizing debtors to

  pay certain prepetition obligations); In re Mirant Corp, Case No. 03-46590 (DML) (Bankr. N.D.

  Tex. July 16, 2003) [Docket No. 32] (order establishing procedures to pay critical vendors); In re

  Bombay Company, Inc., Case No. 07-44084 (Bankr. N.D. Tex. Sept. 20, 2007) [Docket No. 58]

  (interim order establishing Mirant procedures).

           29.       Based on the foregoing, the Debtors submit that the relief requested is necessary

  and appropriate, is in the best interests of their estates and creditors, and should therefore be

  granted.

                                  WAIVER OF BANKRUPTCY RULES 6004(h)

           30.       To implement the foregoing successfully, the Debtors seek a waiver of the

  fourteen-day stay of an order authorizing the use, sale, or lease of property under Bankruptcy

  Rule 6004(h).




 036451 -96139/4832-1064-8725.2                                                                Page 14
19-70067-tmd Doc#30 Filed 05/22/19 Entered 05/22/19 15:16:06 Main Document Pg 15 of
                                        23



                                         RESERVATION OF RIGHTS

           31.       Nothing contained herein is intended or shall be construed as (i) an admission as

  to the validity of any prepetition claim against the Debtors, (ii) a waiver of the Debtors’ or any

  party in interest’s rights to dispute any prepetition claim, or (iii) an approval or assumption of

  any agreement, contract, program, policy or lease under section 365 of the Bankruptcy Code.

  Likewise, if the Court grants the relief requested herein, any payment made pursuant to the

  Court’s order is not intended and should not be construed as an admission to the validity of any

  such claim or a waiver of the Debtors’ rights to dispute such claim subsequently. Finally, the

  relief requested herein shall not oblige the Debtors to accept any services, to accept the shipment

  of goods, or prevent the Debtors from returning or rejecting goods in their discretion.

                                                     NOTICE

           32.       The Debtors have provided notice of this Motion either by electronic mail,

  facsimile, or United States First Class mail to: (i) the Office of the United States Trustee for the

  Western District of Texas; (ii) the Debtors’ 20 largest unsecured creditors on a consolidated

  basis; and (iii) all parties entitled to notice pursuant to Bankruptcy Rule 2002 and Local Rule

  9013. Due to the nature of the relief requested herein, the Debtors submit that no other or further

  notice is required.

           WHEREFORE, the Debtors respectfully request that the Court grant the relief requested

 herein and such other and further relief as the Court may deem just and proper.




 036451 -96139/4832-1064-8725.2                                                               Page 15
19-70067-tmd Doc#30 Filed 05/22/19 Entered 05/22/19 15:16:06 Main Document Pg 16 of
                                        23


  DATED:             May 22, 2019
                     Austin, Texas

                                              Respectfully submitted,

                                              Waller Lansden Dortch & Davis,        LLP

                                              /s/    Eric J. Taube___________________
                                              Eric Taube (Bar No. 19679350)
                                              Mark Taylor (Bar No. 19713225)
                                              Cleve Burke (Bar No. 24064975)
                                              William R. “Trip” Nix, III Nix (Bar No. 24092902)
                                              Evan J. Atkinson (Bar No. 24091844)
                                              100 Congress Avenue, Suite 1800
                                              Austin, Texas 78701
                                              (512) 685-6400
                                              (512) 685-6417 (FAX)
                                              Email: Eric.Taube@wallerlaw.com
                                                     Mark.Tavlor@wallerlaw.com
                                                     Cleveland.Burke@wallerlaw.com
                                                     Trip.Nix@wallerlaw.com
                                                     Evan. Atkinson@,wallerlaw.com

                                              Proposed Attorneys for the Debtors and
                                              Debtors in Possession




                                     CERTIFICATE OF SERVICE
         The foregoing was served on all persons on the attached list via first class mail and
 parties receiving the Court’s ECF notification on May 22, 2019 and by email to the party listed
 below:

 Jonathan T. Edwards
 Alston & Bird LLP
 One Atlantic Center
 1201 West Peachtree Street
 Atlanta, Georgia 30309
 Telephone: (404) 881-7000
 Facsimile: (404) 881-7777
 Email: ionathan.edwards@alston.com

                                             /s/ Eric J. Taube
                                             Eric J. Taube




 036451 -96139/4832-1064-8725.2                                                            Page 16
19-70067-tmd Doc#30 Filed 05/22/19 Entered 05/22/19 15:16:06 Main Document Pg 17 of
                                        23


                                  20 LARGEST UNSECURED SERVICE LIST
                                            CONSOLIDATED


  Taiav - 20 Largest Unsecured           Interface Security Systems LLC   Economy Square Inc
  DTMJ-1, LLC                            8339 Solutions Center            210 Park Ave, Suite 2175
  Attn:      David    &    Tara          Chicago, IL 60677                Oklahoma City, OK 73102
  Montgomery
  5134 Wright Terrace                    OG&E Electric Services           JLou Properties LLC
  Stokie, IL 60077                       P O Box 24990                    1613 N. Broadway Ave
                                         Oklahoma City, OK 73124-0990     Oklahoma City, OK 73103
  Janda Land Holdings, LLC
  do Charles Greenough                   Nuco2 Inc.                       McLane Food Service Inc
  McAfee & Taft                          POBox 417902                     2085 Midway Rd
  Two W. Second Street, Suite            Boston, MA 02241-7902            Carrollton, TX 75006-5063
  1100
  Tulsa, OK 74103                        Center Point Energy              Burris Valley Ranch, Inc.
                                         POBox 4981                       c/o Joe C. Lewallen, Jr.
  Comptroller of Public Accounts         Houston, TX 77210-4981           McAfee & Taft
  POBox 149348                                                            211 North Robinson, 10th Floor
  Austin, TX 78714-9348                  Sebastian Arizpe                 Oklahoma City, OK 73102-7103
                                         1611 West Kentucky
  J & C Property Co.                     Midland, Texas 79701             Burris Valley Ranch, Inc
  13505 Montfort Place Suite#                                             7300 N. Comanche
  200                                    Orkin, Inc.                      Oklahoma City, OK 73132
  Dallas, TX 75240                       P.O. Box 638898
                                         Cincinnati, OH 45263-8898        Comptroller of Public Accounts
 4424 Buffalo Gap Road Owner,                                             POBox 149348
 LLC                                     The Wasserstrom Company          Austin, TX 78714-9348
 Norman Steele                           P.O. Box 182056
 6000 Island Blvd Apt 2108               Columbus, OH 43218-2056          Mittal & Sons LLC
 Aventura, FL 33160                                                       123 Blue Hill Rd
                                         Green Life Landscaping and       San Antonio, TX 78229
 Boykin Enterprises                      General Servi
 283 North Willis, Suite 1               P.O. Box 4019                    Robert Bauman
 Abilene, TX 79603                       Wichita Falls, TX 76308          2610 S. Harrison
                                                                          Amarillo, TX 79109
  Jan McCormick                          MasterScapes, Inc.
  3304 Fox Hollow Rd                     330 Bacacita Farms Rd            Joseph Beylouni
  Duncan, OK 73533                       Abilene, TX 79602                9174 Rebecca Avenue
                                                                          San Diego, CA 92123
  Department of Finance & Adm.           AEP
  POBox 3861                             PO Box 24421                     Elias G Beyloune Family Trust
  Little Rock, AR 72203                  Canton, OH 44701-4421            Attn: Elias Beyloune, as Trustee
                                                                          8712 Mulvaney Drive
 Central Appraisal District of           YS - 20 Largest Unsecured        San Diego, CA 92119
 Taylor Cou                              Long John Silver's Inc YRSG
 PO Box 1800                             PO Box 950111                    HotSchedules
 Abilene, TX 79604                       Louisville, KY 40295             Attn: Tina Harvey
                                                                          3440 Preston Ridge Road, Suite
 McLane Food Service Inc.                Oklahoma Tax Commission          650
 PO Box 115055                           P O Box 26930                    Alpharetta, GA 30005
 Carrollton, TX 75011                    Oklahoma City, OK 73126-0930




 036451 -96139/4838-1189-9287.1                                                                      Page 1
19-70067-tmd Doc#30 Filed 05/22/19 Entered 05/22/19 15:16:06 Main Document Pg 18 of
                                        23


  John C. Mills                        NADG NNN LJS-AW OK LP          AEP Public Service Co. of
  3122 Madison Ct                      3131 McKinney Avenue           Oklahoma
  Stillwater, OK 74074                 Suite L-10                     P.O. Box 24421
                                       Dallas, TX 75204               Canton, OH 44701-4421
  Billie M. Mills
  3009 Arapaho Road                    Real Estate Acquisitions       Mullin Plumbing, Inc.
  Commerce, TX 75428                   KJE LLC                        118 S. Elm Place
                                       5822 Charlotte Dr. Unit 3403   Broken Arrow, OK 74012
  Oklahoma State Dept, of Health       San Jose, CA 95123
  P.O. BOX 268815                                                     NuCo2
  Oklahoma City, OK 73126-8815         Janda Land Holdings, LLC       P.O. Box 417902
                                       Attn: David L. Egelston        Boston, MA 02241-7902
  Bowker Land Development,             101 E. Moon Valley Dr.
  LLC                                  Phoenix, AZ 84022
  2415 N. 14th St                                                     Parties  of Interest          and
  Ponca City, OK 74601                 STE Ventures, LLC              Requesting Notice
                                       Attn: Steven T. Tsang
  City of Stillwater Utility Service   20028 SE 3rd Circle            Kristopher E. Koepsel
  PO Box 1449                          Camas, WA 98607                A. Grant Schwabe, OBA
  Stillwater, OK 74076-1449                                           Riggs, Abney, Neal, Turpen,
                                       August, August and Lane of     Orbison & Lewis P.C.
  City of Lubbock                      Rochester LLC                  Frisco Building
  P.O.Box 2000                         72 Canfield Rd.                502 West Sixth Street
  Lubbock, TX 79457                    Pittsford, NY 14534            Tulsa, OK 74119-1010

  OG&E                                 AA&L II LLC                    Internal Revenue Service
  P.O. BOX 24990                       72 Canfield Rd.                Centralized Insolvency
  Oklahoma City, OK 73124-0990         Pittsford, NY 14534            Operation
                                                                      P.O. Box 7346
 YH - 20 Largest Unsecured             Seven Cousins of Rochester     Philadelphia, PA 19101-7346
 DTMJ-1, LLC                           LLC
 Attn: David & Tara                    c/o Andrew August              Office of the U.S. Trustee
 Montgomery                            Park Ave. Bike Shop            Attn: James Rose
 5134 Wright Terrace                   72 Canfield Rd.                615 E. Houston Street, Suite 533
 Stokie, IL 60077                      Pittsford Rd. NY 14534         San Antonio, TX 78205

 Janda Land Holdings, LLC              Wolter Properties, LLC         Jeanmarie Baer
 c/o Charles Greenough                 1553 Summit Shores Vista       Perdue,       Brandon, Fielder,
 McAfee & Taft                         Burnsville, MN 55306           Collins & Mott, LLP
 Two W. Second Street, Suite                                          PO Box 8188
  1100                                 Muskogee County                Wichita Falls, TX 76307
 Tulsa, OK 74103                       Treasurer Kelly M. Garret
                                       P.O. Box 1587                  Tara LeDay
 Dennis Semler Tulsa City Trs          Muskogee, OK 74402             McCreary, Veselka, Bragg &
 500 S. Denver Ave.                                                   Allen, PC
 3rd Floor                             Carolyn Kriegsman Trust        P.O. Box 1269
 Tulsa, OK 74103-3840                  1634 South Boston Ave.         Round Rock, TX 78680
                                       Tulsa, OK 74119-4416
 HBIC LLC                                                             Laura J. Monroe
 1940 E. Walnut Street                 A Cut Above                    Perdue,      Brandon,   Fielder,
 Pasadena, CA 91107                    P.O. Box 1417                  Collins & Mott, LLP
                                       Sand Springs, OK 74063         PO Box 817
 Lane Dworkin Properties, LLC                                         Lubbock, TX 79408
 415 Park Avenue                       McLane Foodservice, Inc.
 Rochester, NY 14607                   2085 Midway Road
                                       Carrollton, TX 75006



 036451 -96139/4838-1189-9287.1                                                                   Page 2
19-70067-tmd Doc#30 Filed 05/22/19 Entered 05/22/19 15:16:06 Main Document Pg 19 of
                                        23


                                    EXHIBIT A

                                   Proposed Order




  036451 -96139/4832-1064-8725.2
19-70067-tmd Doc#30 Filed 05/22/19 Entered 05/22/19 15:16:06 Main Document Pg 20 of
                                        23




                                      }




                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                       MIDLAND DIVISION

                                                               §
  In re:                                                   §            Chapter 11
                                                               §
 TAJAY RESTAURANTS, INC., et al.                           §            Case No. 19-70067-TMD
                 Debtors.1                                 §            (Jointly Administered)
                                                               §

  ORDER GRANTING DEBTORS’ MOTION PURSUANT TO 11 U.S.C. §§ 105(a), 363(b)
    AND 11071a) TO ESTABLISH CRITICAL VENDOR PAYMENT PROCEDURES

           Upon consideration of the motion (the “Motion”)2 for entry of an order (this “Order”)

 filed by the above-captioned Debtors; and the Court having found that it has jurisdiction to

 consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334; and

 the Court having found that consideration of the Motion and the relief requested therein is a core

 proceeding pursuant to 28 U.S.C. § 157(b); and the Court having found that venue of this

 proceeding in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing


 1 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Yummy Seafoods, LLC (5494); Yummy Holdings, LLC (5580); and Tajay Restaurants, Inc.
 (3602). The mailing address for the Debtors, solely for purposes of notices and communications, is 3304 Essex
 Drive, Richardson, Texas 75082.
 2 Capitalized terms not defined herein shall have the meanings given to them in the Motion.

 036451 -96139/4832-1064-8725.2
                                                           2
19-70067-tmd Doc#30 Filed 05/22/19 Entered 05/22/19 15:16:06 Main Document Pg 21 of
                                        23


  that notice of the Motion as set forth therein is sufficient under the circumstances; and the Court

  having reviewed the Motion and having considered the record at the hearing held before this

  Court (the “Hearing”); and the Court having determined that the legal and factual bases set forth

  in the Motion and at the Hearing establish just cause for the relief granted herein; and upon all

  the proceedings had before the Court; and after due deliberation and sufficient cause appearing

 therefor,

           IT IS THEREFORE ORDERED:

           1.       The Motion is granted as set forth herein.

          2.        The Debtors are authorized, but not directed, in their sole discretion, to pay or

 otherwise satisfy all Critical Vendor Claims up all or a portion of the Critical Vendor’s Claim.

 The remaining amount of any Critical Vendor’s Claim shall be entitled to the priority,

 classification, or treatment that would apply to such claim absent acceptance of a payment on a

 Critical Vendor Claim. Acceptance of a payment on a Critical Vendor Claim will be voluntary,

 and any creditor may decline to accept Critical Vendor treatment.

          3.        The procedures set forth in the Motion for accounting for Critical Vendor claims

 that are paid and for the Notice Parties or other parties-in-interest to challenge any such

 payments are approved and so ordered.

          4.        Nothing in the Motion or this Order shall impair the Debtors' rights to contest the

 validity or amount of any Critical Vendor Claim that may be asserted, and all of the Debtors'

 rights with respect thereto are hereby reserved.

          5.        Nothing in this Order or any action taken by the Debtors in furtherance of the

 implementation hereof shall be deemed to constitute an assumption or rejection of any executory




 036451-96139/4832-1064-8725.2
                                                     3
19-70067-tmd Doc#30 Filed 05/22/19 Entered 05/22/19 15:16:06 Main Document Pg 22 of
                                        23



  contract or unexpired lease pursuant to section 365 of the Bankruptcy Code, and all of the

  Debtors' rights with respect to such matters are expressly reserved.

           6.        Nothing in this Order nor the Debtors' payment of claims pursuant to this Order

  shall be construed as (a) an agreement or admission by the Debtors as to the validity of any claim

  on any grounds, (b) a waiver or impairment of any of the Debtors' rights to dispute any claim on

  any grounds, (c) a promise by the Debtors to pay any claim, or (d) an implication or admission

  by the Debtors that such claim is payable pursuant to this Order. Nothing herein shall

  acknowledge, grant, or otherwise permit any right of offset or recoupment by a non-debtor with

 respect to any claim asserted against the Debtors.

           7.        Notice of the Motion as provided herein shall be deemed good and sufficient and

  such notice satisfies the requirements of Bankruptcy Rule 6004(a) and the Local Rules.

           8.        Notwithstanding the possible applicability of Bankruptcy Rule 6004(h), this Order

 shall be immediately effective and enforceable upon its entry.

           9.        The Debtors are authorized to take all actions necessary to effectuate the relief

 grated pursuant to this Order.

           10.       The Court hereby retains jurisdiction to hear and determine all matters arising

 from or related to the implementation, interpretation and/or enforcement of this Order.

                                                    ###




 036451 -96139/4832-1064-8725.2
                                                     4
19-70067-tmd Doc#30 Filed 05/22/19 Entered 05/22/19 15:16:06 Main Document Pg 23 of
                                        23



  Prepared and submitted by:

  Waller Lansden Dortch & Davis, LLP

  Eric Taube (Bar No. 19679350)
  100 Congress Avenue, Suite 1800
  Austin, Texas 78701
  (512)685-6400
  (512) 685-6417 (FAX)
  Email: Eric.Taube@wallerlaw.com

  Proposed Attorneys for the Debtors and
  Debtors in Possession




 036451 -96139/4832-1064-8725.2
                                           5
